Citation Nr: 1636407	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  15-01 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD))

2.  Entitlement to service connection for varicose veins.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The appellant (Veteran) had active service from September 1954 to September 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA), Houston, Texas, Regional Office (RO), which denied service connection for the issues on appeal.  

With respect to the claim for service connection for an acquired psychiatric disorder, the United States Court of Appeals for Veterans Claims (Court) has held that an appellant's claim identified as PTSD without more, cannot be a claim limited only to that diagnosis, but must be considered a claim for service connection for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his or her mental condition, however described, causes.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Although the appellant filed a claim seeking service connection for PTSD, her medical records show treatment for/diagnosis of anxiety disorder.  Therefore, her claim, in addition to PTSD, is characterized as an acquired psychiatric disorder, and is so reflected on the title page.  

The issue of special monthly compensation being referred has been raised by the record in her January 2015 substantive appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), nor has she been advised if she must file her claim on a specific form.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  The appellant did not engage in combat.  

2.  PTSD has not been clinically diagnosed as related to service.  

3.  The evidence is in equipoise as to whether the appellant's anxiety disorder is a result of active military service.  

4.  The competent and credible evidence of record fails to establish that the appellant's varicose veins had their onset in service or are etiologically related to her active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  

2.  Resolving reasonable doubt in the appellant's favor, the criteria for service connection for anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  

3.  Varicose veins were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

During the development of the claims decided herein, the appellant's service treatment records (STRs), and service personnel records could not be located.  STRs were presumably destroyed in a fire in the early 1970's at the National Personnel Records Center (NPRC).  A search of NPRC for STRs, Brooke Army Medical Center medical records, and personnel files proved futile.  A Formal Finding of Unavailability was associated with the claims file in April 2014.  In cases where the appellant's STRs are unavailable through no fault of the appellant, there is a heightened obligation to assist the claimant in the development of the case.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 38 U.S.C.A. § 5107 (a) (West 2014); 38 C.F.R. § 3.303(a) (2015).  Where service treatment records are unavailable, the heightened duty to assist includes the obligation to search for alternate methods of proving service connection.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  "VA regulations do not provide that service connection can only be shown through medical records, but rather allow for proof through lay evidence."  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  The AOJ associated the appellant's private medical records with the claims file.  No outstanding evidence has been identified.  

The appellant underwent a VA examination in March 2016 in connection with her claims.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination was adequate, as it was predicated on a full reading of the appellant's available medical records in the claims file.  All available pertinent evidence of record was considered, to include the statements of the appellant, and the examiner provided a rationale for the opinions stated, relying on and citing to the records reviewed.  

The Board also notes that the appellant applied for Social Security Administration (SSA) disability benefits.  

In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the veteran's claim.  Here, the appellant applied for SSA disability benefits.  SSSA indicated, in pertinent part, that the medical records held by their agency had been destroyed.  

Further, the appellant was provided an opportunity to set forth her contentions at a Board hearing.  She declined.  

Under these circumstances, the Board finds that adequate notice was provided to the appellant prior to the transfer and certification of her case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to notify and assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection 

The appellant contends that service connection for an acquired psychiatric disorder, to include PTSD, is warranted because, while she was in service, she was detailed to the burn unit where she took care of patients and prepared deceased veterans for transportation to the morgue.  Additionally, she maintained that she warrants service connection for varicose veins because her varicose veins were caused because she had to stand on tile floors in combat boots while working at Brooke Army Medical Center, at Fort Sam Houston, Texas.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with DSM-IV or DSM-5, ass appropriate); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304 (f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the appellant engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  If the evidence establishes that the appellant engaged in combat with the enemy and the claimed stressor is related to that combat, the appellant's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); see Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

For claims that were appealed to the Board but not decided as of July 13, 2010, changes to the applicable regulations are in effect as follows.  If a stressor claimed by an appellant is related to the appellant's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the appellant's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the appellant's service, the appellant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39,843 (Jul. 13, 2010)  

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

During the development of the claims decided herein, the appellant's STRs could not be located.  STRs were presumably destroyed in a fire in the early 1970's at the National Personnel Records Center (NPRC).  A search of NPRC for STRs, reports of the Office of the Surgeon General of the Army, or service personnel records was unsuccessful.  A Formal Finding of Unavailability was associated with the claims file in April 2014.  In cases where the appellant's STRs are unavailable through no fault of the appellant, there is a heightened obligation to assist the claimant in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. § 3.303(a) (2015).  Where STRs are unavailable, the heightened duty to assist includes the obligation to search for alternate methods of proving service connection.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  "VA regulations do not provide that service connection can only be shown through medical records, but rather allow for proof through lay evidence."  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  Post service treatment by private physicians yielded no psychiatric medical records as the appellant related no psychiatric records showing she has been treated for PTSD.  The AOJ associated the appellant's private medical statements with the claims file.  No outstanding evidence has been identified.  

The appellant stated that her MOS was a medical clerk while in service.  She claimed that she was later trained in the burn unit wherein she worked with burned soldiers and prepared deceased service personnel for the morgue.  In December 2014, the Joint Services Records Research Center (JSRRC) indicated that there were no records indicating evidence of clerks being trained to become medics/nursing assistants.  No claimed stressors were able to be corroborated.  

In May 2014, the appellant's spouse submitted a statement on behalf of her claim.  He stated, in pertinent part, that he met the appellant while she worked as a WAC on the burn ward at Brooke Army Medical Center (BAMC).  He stated that she and two other WACs rented an apartment in the same apartment complex where he lived.  He stated he was aware of the appellant caring for burned and frostbitten soldiers at that time.  He also stated that he was aware of her varicose veins and over their 56 years of marriage, he noticed her varicose veins worsen.  She never wore shorts because of the dark, raised veins in her legs.  He stated that he married the appellant in April 1958.  

The appellant underwent a VA examination in March 2016.  The appellant's symptoms were found not to meet the diagnostic criteria for PTSD under DSM-5 criteria.  However, she was diagnosed with unspecified anxiety disorder.  She was not diagnosed with PTSD.  She stated that she worked as a medic on the burn unit at the BAMC for 18 months.  She saw several burned soldiers and had to help in their care.  She put IVs into burned soldiers and wrapped them in plastic after they died and took them to the morgue.  She denied depressive symptoms, but reminders of the burn unit got her very anxious.  She related that she saw many frost bite soldiers from the Korean War and all of this changed her life.  Her husband submitted a May 2014 support letter citing that she suffers nightmares and screams out at night.  The appellant stated that her nightmares are of the burn victims and her sleep has been disrupted for many years.  She denied suicidal ideation.  The examiner stated that the appellant has some symptoms of anxiety, but does not meet criteria for PTSD.  Records did not show any mental care in the military or after service.  However, her anxiety disorder was determined to be "at least as likely as not" service related because she worked in the burn unit at BAMC in the 1950's and continued to have symptoms of anxiety the past 60 years.  The examiner stated that although there is lack of mental care, he gave weight to her lay statements and was giving her the benefit of the doubt.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

The Board notes the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, however, there is no medical evidence of a PTSD diagnosis at any time during the period under appellate review.  The evidence of record has shown that the appellant has not presented any medical evidence of PTSD at any time during the appeal period or in service.  

Based on review of the evidence, the Board concludes that the preponderance of the evidence is against a PTSD diagnosis in this case.  Although the appellant set forth stressors which indicated that she claimed PTSD, these stressors did not adequately support a diagnosis of PTSD in accordance with DSM-5.  No examiners, private or VA, indicated a PTSD diagnosis.  

Absent the Veteran's personal statements, there is no evidence that she currently suffers from PTSD.  The Board notes that the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, (quoting Jandreau v. Nicholson).  Although the appellant is competent to describe symptoms related to PTSD, she is not competent to diagnose herself as having PTSD.  The Board finds that PTSD is not the type of malady that a layperson may identify through any observable symptoms.  Moreover, even if the appellant is found to be competent, the Board is within its province to weigh that testimony and to make a credibility determination.  The appellant's statements are, therefore, unsubstantiated.  

Thus, since the evidence does not show that she presently has PTSD, or has had it at any time since filing this claim, there is no basis upon which to grant service connection.  Service connection for PTSD is not warranted.

As for the issue of service connection for an acquired psychiatric disorder other than PTSD, the record contains a diagnosis of the appellant's psychiatric disorder, as an anxiety disorder.  As previously stated, the appellant's records were subject to the fire in the 1970's at the NPRC, leaving a lack of medical records, and the inability to substantiate some of the evidence normally needed in this regard.  However, there is a heightened duty to assist including the obligation to search for alternate methods of proving service connection.   Here, the appellant's spouse was aware of her military duty and her experiences, as he not only dated her at the time, he lived in the same apartment complex and had contact with her when she stated her experiences at that time.  A March 2016 VA psychiatric examination revealed that the examiner was of the opinion that the appellant had some symptoms of an anxiety disorder but did not meet the criteria for PTSD.  The examiner stated that the appellant did not seek out mental health care in the military or after service.  However, the examiner opined that the appellant's anxiety disorder was at least as likely as not service related because she worked on the burn unit in BAMC in the 1950's and continued to have symptoms of anxiety over the past 60 years.  This was substantiated by the appellant's spouse.  Although the examiner stated that the appellant's contentions were not very strong with a lack of any mental care, the examiner gave some weight to her lay statements and gave her the benefit of the doubt.  

Based on the appellant's lay statements, her spouse's lay statements and the medical opinion of the March 2016 VA psychiatrist, the Board finds that the evidence of record is at least in equipoise with regard to the claim.  Therefore, with application of the benefit of the doubt doctrine, service connection for anxiety disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, service connection for anxiety disorder is warranted.  


As for the claim for service connection for varicose veins, the claim must fail.  

Again, no STRS are available due to the fire at the NPRC in the 1970's.  A May 2014 support letter, from the appellant's spouse indicated that throughout their years of marriage, he had seen her varicose veins in her legs worsen.  However, he did not indicate that he observed varicose veins while she was in service.  Her private physician stated in June 2013 medical findings, that the appellant had varicose veins, mostly in her left leg, for more than 50 years.  His records that he submitted showed treatment for varicose veins for a 3 year period, 2013 to 2016.  However, he did not report in any of those records that the appellant first had the varicose veins in service or that the varicose veins were in any way attributable to service.  

Further, the appellant underwent a VA examination related to her varicose veins in March 2016.  The appellant noted during this examination that she started developing varicose veins to one leg about one year after service, and the disorder had become progressively worse over the years.  She reported that she was prescribed medication for this condition by her doctor.  She stated that she had never had any surgical procedures or other treatment for varicose veins.  The examiner opined that based on the fact that there was no record showing a diagnosis of varicose veins or venous insufficiency in service or directly after service, the fact that the available record showed the diagnosis of varicose veins or venous insufficiency in 2013, well over 56 years after service, and the fact that the appellant had common risk factors for development of varicose veins or venous insufficiency such as advancing age and pregnancy, it was less likely than not that the appellant's diagnosed varicose veins or venous insufficiency of the bilateral lower legs were incurred in service.  

In this case, other than the appellant's complaints of varicose veins, there is no evidence of findings that she sustained the varicose veins in service.  In fact, she specifically indicated that as a result of walking on tile in combat boots during service, she developed varicose veins a year after service.  

Lay evidence may be competent to establish medical etiology or nexus.  VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to and a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Although the appellant is competent to report varicose veins, she is not competent to attribute varicose veins to the result of wearing combat boots in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any event, the Board finds that no medical statements have attributed the varicose veins to wearing combat boots on tile floors in service.  Her private physician indicated that she has had varicose veins, mostly in the left leg, for greater than 50 years.  He has never reported in the private treatment records the etiology of the appellant's varicose veins.  The March 2016 VA examination, on the other hand, stated that the appellant's varicose veins were less likely than not incurred in or caused by the claimed inservice injury, event or illness.  Due to no records of varicose veins or venous insufficiency in service or directly thereafter, a diagnosis over 56 years after service and the risk factors of advancing age and pregnancy for developing varicose veins or venous insufficiency , the examiner found it less likely than not that her diagnosed varicose veins or venous insufficiency of the bilateral lower legs was incurred in service.  

Absent the appellant's personal statements, there is no competent evidence that indicates that varicose veins are related to service.  While she may be competent to report pain, and varicose veins is a condition identifiable to a lay person, the Board finds that the preponderance of the evidence is against the finding of any event, injury, or disease related to service.  Unfortunately, the most persuasive evidence against the claim is the appellant's statements that the varicose veins did not begin until after service.  Even if the varicose veins are not related to aging, she did experience pregnancy, which also occurred shortly after service and could also be the cause of her varicose veins.  Without medical evidence to support a cause and effect relationship between varicose veins and service, the Board finds that the claim fails.

A nexus between the varicose veins of the legs and service has not been established, either through medical evidence or the appellant's own statements, and the claim fails on that basis.  

 In reaching the conclusion above, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is denied.  

Service connection for anxiety disorder is granted.  

Service connection for varicose veins is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


